Citation Nr: 1211973	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-17 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for asthma.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The Veteran had active service in the Army from August 1964 to August 1967.  He had additional service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran testified before the undersigned Acting Veterans Law Judge at a January 2010 Central Office hearing.  A copy of that hearing transcript has been associated with the claims folder.

The Veteran's case was previously before the Board in April 2010.  At that time the Board remanded the current issue on appeal, as well as the issue of entitlement to service connection for onychomycosis for additional development.  The Veteran was granted service connection for his onychomycosis, by the agency of original jurisdiction (AOJ), by way of a rating decision dated in November 2011.  

Although the one-year period to submit a notice of disagreement with the rating action has not yet expired, there is no indication in the claims folder that the Veteran has expressed any disagreement with the November 2011 action that granted service connection.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement (NOD) regarding disability compensation level separate from prior NOD regarding issue of service connection).  Consequently, the Board does not have jurisdiction to address any downstream element associated with the now service-connected onychomycosis.  

The Board also adjudicated the issues of whether new and material evidence had been received to reopen a claim for entitlement to service connection for lumbar spine condition and diabetes mellitus, type II, entitlement to service connection for papular rosacea, entitlement to service connection for a bilateral hip condition, to include as secondary to a lumbar spine condition, and entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for urticaria, sinusitis, and fatigue.  All of those issues were denied.

The Veteran submitted a motion to the Board for reconsideration of the April 2010 decision that was received in October 2010.  The Board denied the Veteran's motion that same month.

The Veteran's case was returned to the Board in December 2011.  The Veteran subsequently submitted evidence directly to the Board that was received in December 2011.  He did not submit a waiver of consideration of the evidence by the AOJ in the first instance.  See 38 C.F.R. § 20.1304 (2011).  However, as the evidence is duplicative of evidence previously submitted, or is not relevant to the issue on appeal, no waiver is required.

The Board previously identified issues that had been raised by the record at the time of its decision in April 2010.  Specifically, the Board noted that the Veteran had raised claims for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for loss of sense of smell, loss of sense of taste, environmental allergies, tremors and diverticulitis.  A review of the claims folder reflects that no action has been taken on those issues.  They are again referred to the AOJ for appropriate action.

As noted, the Veteran made submissions that were received at the Board in December 2011.  In his statements, the Veteran maintained that the AOJ had not considered all of the evidence and only considered what he described as 2 of the 22 diagnoses.  The Board interprets the Veteran's statement to mean that he believes there are additional issues for consideration that have not yet been considered.  He has not been clear in indentifying the issues he believes have not been considered such that the Board can refer specific issues to the AOJ.  The AOJ is requested to review the Veteran's statements for consideration of possible additional issues and take such further action as may be appropriate.

Finally, the Veteran was represented by a veterans' service organization (VSO) when his case was before the Board in April 2010.  However, the Veteran later withdrew his authorization for representation by the VSO by way of a statement submitted to the AOJ in January 2011.  He elected to represent himself in pursuing his appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran received a pneumococcal vaccination by VA medical personnel in December 2004 and December 2005.

2.  The Veteran's asthma was not caused by VA hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 1151 for asthma have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.361, 17.32 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veteran alleges that he developed asthma as a result of receiving two vaccinations from VA, one in December 2004 and the other in December 2005.  The vaccinations were pneumococcal vaccinations.  

A review of the VA medical evidence of record does establish that the Veteran received the first vaccination on December 3, 2004.  There is no evidence of record to show that he had a respiratory reaction to the administration of the vaccination at the time or prior to December 2005.  The Veteran received a second pneumonia vaccination in December 2005.  The exact date of vaccination is not shown in the records; however, a VA outpatient addendum from April 2006 records a statement from a physician's assistant (PA) wherein she declares she recalled giving the vaccination to the Veteran in December 2005.

The Veteran was seen in January 2006 for complaints he related to his having a cold.  He also reported that he had developed hives after experiencing cold exposure in December 2005.  A VA treatment entry, dated in February 2006, recorded a complaint from the Veteran that he had been experiencing cold symptoms since his vaccination in December 2005.  The Veteran was treated for acute maxillary sinusitis on several occasions in March 2006.  On March 29, 2006, he complained of shortness of breath and said that he obtained relief by using his mother's inhaler.  Pneumonia was suspected.  The Veteran was seen the next day and prescribed an inhaler and a given a nebulizer to assist with his breathing.

An entry from March 31, 2006, noted that the Veteran's main complaint was his urticaria but he continued to be followed for his respiratory complaints.  The physician noted an assessment of acute sinusitis and acute exacerbation of chronic bronchitis versus acute adult onset of asthma-dramatic response to oral steroids with recently diagnosed cold-induced urticaria.  An allergy consult from April 2006 noted that the Veteran said he began coughing around the second or third week in December 2005 and he had had his vaccination in the first week of December.  He developed sinusitis that was treated with Augmentin and got better.  The Veteran said he developed dyspnea in February 2006 and was treated with Albuterol with improvement.  The physician noted the Veteran's statements of his two prior vaccinations but said he did not feel the vaccinations were related with any of the Veteran's claimed symptoms.  In another entry from April 2006, the Veteran complained of a worsening of his asthma symptoms due to increased pollen in the air.

The Veteran submitted a private medical examination report from S. V. Grabiec, M.D., that was dated in April 2007.  He said he first saw the Veteran in February 2007 with a complaint of an adverse drug reaction.  Dr. Grabiec said the Veteran presented with a history of a reaction to the Pneumovax.  He said the Veteran had injections in 2004 and 2005 and, within 2-3 weeks of the 2005 injection, the Veteran said he developed swelling of the face, blistering of the eyelids, large welts or urticarial lesions and itching.  Dr. Grabiec also noted that the Veteran complained of shortness of breath and was placed on medications.  He said the Veteran had a presumed diagnosis of asthma.  Dr. Grabiec provided diagnoses of bronchial asthma, allergic rhinitis, recurrent urticaria, and adverse drug reaction.  He said it appeared the Veteran had had an adverse reaction to the Pneumovax.  He said he recommended the Veteran avoid the vaccination in the future.  He said there was a strong possibility that the Pneumovax played a role in the Veteran's urticaria but said other possibilities must also be considered.  He did not provide a connection between the Veteran's asthma and the Pneumovax.  

The VA treatment records show that the Veteran continued to receive prescribed medications to treat asthma through records dated to February 2010.  

A VA medical opinion was obtained as to the Veteran's urticaria in March 2009.  The examiner, after a review of the claims folder and the medical evidence of record, opined that the Veteran's chronic urticaria was not related to the administration of the pneumococcal vaccine.  The Board denied entitlement to benefits under 38 U.S.C.A. § 1151 for urticaria in the decision of April 2010.

The Veteran was afforded a VA medical examination to assess his current claim in May 2010.  The examiner noted that he had reviewed the claims folder.  The examiner also noted that the Veteran had received injections of the pneumococcal vaccine in December 2004 and 2005, respectively.  He related the Veteran's report of having an acute asthmatic episode one month after the 2005 shot.  The examiner said the Veteran had experienced asthmatic episodes since that time, with some episodes requiring hospitalization.  The Veteran reported that exercise provoked the attacks as did exposure to cold.  There was no seasonality to the attacks.

The examiner said that a pulmonary function test (PFT), done on the day of the examination, showed the Veteran with obstructive and restrictive disease.  He provided a diagnosis of asthma.  In regard to the issue of whether the Veteran's vaccinations caused the Veteran's asthma, the examiner stated that it was at least as likely as not that the pneumococcal vaccine injections did not cause, nor did they contribute to the development of asthma.  

As noted in the Introduction, the Veteran submitted medical records that were received at the AOJ following the May 2010 examination.  The records were considered by the AOJ as the claim was re-adjudicated in November 2011.  The Veteran's claim remained denied and he was issued a supplemental statement of the case (SSOC).

The Veteran submitted duplicate copies of the medical evidence after his case was received at the Board in December 2011.

II.  Analysis

Under 38 U.S.C.A. § 1151(a) (West 2002), compensation shall be awarded for a qualifying additional disability or death in the same manner as if such additional disability or death was service connected.  For purposes of this section, a disability or death is a qualifying additional disability if the disability or death was not the result of the veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  Id.

To determine whether additional disability exists within the meaning of § 1151, the veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  See 38 C.F.R. § 3.361(b) (2011).  

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1) (2011).  

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  See 38 C.F.R. § 3.361(d) (2011).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  See 38 C.F.R. § 3.361(d)(1).  

Finally, the determination of whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  See 38 C.F.R. § 3.361(d)(2).  The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of chapter 38 C.F.R.  See 38 C.F.R. § 3.361(d)(2).  

At the outset, the Board notes that the Veteran has not raised an argument regarding the lack of informed consent in being given the vaccinations.  Rather, the Veteran has asserted there is a cause and effect from his having received the vaccinations and his asthma.  

Pursuant to 38 U.S.C.A. § 5107(a), it is the claimant's responsibility to "present and support a claim for benefits under laws administered by the Secretary."  See Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (noting the claimant's general evidentiary burden to establish his claim); see also Skoczen v. Shinseki, 564 F.3d 1319, 1328 (Fed. Cir. 2009) (interpreting section 5107 and stating that a claimant has the burden of presenting evidence supporting his or her claim, albeit with the statutorily mandated assistance of VA).  

The only evidence that the Veteran has submitted in support of his claim are his lay statements.  He has submitted a significant volume of VA medical records, as well as the private report from Dr. Grabiec; however, none of the medical evidence of record links the Veteran's asthma to his pneumococcal vaccinations.  Although Dr. Grabiec said it was possible there was a connection between the Veteran's urticaria and his vaccinations, he stated that there were other possible causes as well.  In summary, Dr. Grabiec could not associate any of the Veteran's previously claimed conditions to his VA vaccinations on an at least as likely as not basis.  Moreover, the report from Dr. Grabiec provides no link between the Veteran's vaccinations and his asthma.  As previously noted, the Board denied the Veteran's claim for benefits under 38 U.S.C.A. § 1151 for the development of urticaria.  

The VA examination report of May 2010 provides a negative opinion that the VA vaccinations did not cause or contribute to the Veteran's asthma.  The examiner reviewed the claims folder and the Veteran's contentions in arriving at his medical opinion.  

In regard to the Veteran's lay statements, the Board finds that he is competent to provide evidence of the symptoms he believes are directly related to his VA vaccinations.  He is not competent to provide an opinion that links the vaccinations to his claimed asthma.

Although the United States Court of Appeals for Veterans Claims (Court) or the United States Court of Appeals for the Federal Circuit (Federal Circuit) has addressed the circumstances where lay evidence can/must be considered, both judicial bodies have also addressed where the Board may make findings that the lay statements are beyond the competence of the giver, or that the statements are not credible or the giver of the lay evidence is mistaken.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Jandreau, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) (Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.) see also Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011)(Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as factfinder to draw a reasonable inference).  That is the situation in this case.  The Veteran is not competent to provide evidence that his asthma is caused by the VA pneumococcal vaccinations.  There is competent medical evidence of record that is directly against the Veteran's claim.

In light of the competent medical evidence that establishes the Veteran's asthma was not caused by, or contributed to by his VA vaccinations, there is no need for further analysis regarding carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The evidence does not establish entitlement to compensation under 38 U.S.C.A. § 1151 for asthma as a result of VA treatment.  The claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

In addition, the Court has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, this is not a claim for service connection but a claim for compensation under 38 U.S.C.A. § 1151.  

The Veteran submitted his claim for benefits in April 2006.  The Veteran was provided with VCAA notice in a June 2006 letter.  This letter informed him of the evidence required to substantiate his claim for compensation under 38 U.S.C.A. § 1151.  This letter informed him of what evidence VA would obtain, what evidence he was expected to provide, and of what assistance VA could provide in obtaining evidence.  In addition, this letter informed him that he should submit any information relevant to his claim.  

The Veteran has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claim.  From the outset, he demonstrated actual knowledge of what was required to establish entitlement to benefits under 38 U.S.C.A. § 1151 as evidenced by his statements and his submission of a private medical report.  There is no evidence of prejudice to the Veteran based on any notice deficiency and he has not alleged any prejudice.  Thus, the Board is satisfied that the duty to notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his VA outpatient treatment records, VA examination reports, private medical report from Dr. Grabiec, and statements from the Veteran.  A June 2008 response from the Social Security Administration (SSA) indicated that the Veteran's treatment records were not located after exhaustive and comprehensive searches and that further attempts to locate these records would be futile.  The Veteran testified at a Board hearing in the case in January 2010.  His case was remanded for additional development.  

As noted, the Veteran was afforded a VA examination in May 2010.  The Board finds that the examination report contains the necessary medical opinion to allow for an adjudication of the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The May 2010 VA examiner conducted a review of the medical evidence of record and established that there was no relationship between the Veteran's VA pneumococcal vaccinations and his asthma.  

The Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence, not already of record.  The Board is also unaware of any such evidence.






ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for asthma due to VA treatment, a Pneumovax vaccine, administered in December 2004 and December 2005, is denied.



____________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


